By JUDGE WILLARD I. WALKER
In the depositions in this case both the plaintiff and the corroborating witness are asked whether or not the parties last cohabited within the jurisdiction of this court, to which they replied in the affirmative. This same language is repeated in the decree. We do not believe this is proper evidence to establish venue in the Circuit Court of the City of Richmond. T¡he question may be handy in fitting into a universal form for divorces, but it does not ask the factual question as to whether the parties last cohabited as husband and wife in the City of Richmond. It is, therefore, totally conclusory in its form and expresses a legal opinion. The court has no evidence before it that indicates the parties know what the jurisdiction of this court actually is.
Accordingly, we reject this evidence, find that no venue has been established in the depositions, and in order to proceed you will have to retake depositions on that issue.